‘



                                   THE        A~~ORNEYGENEFCAL


    Gerald      C. Mann
             *-sue-      o-r-



         %H6n. Furman.B. ,.Caudle’
         .County Attorntiy
          Franklin ,,County
          Mt. Vernon, Texas                         Opinion No:@2666
                                                    Re: .Ellglbility     of & person to
                                                         vote ‘.for District    ,and ‘State
                                                         offices,    whb has moved from
                                                         one county to another        within
                                                         the District     ,less than six
                                                         months prior’ to the ‘election.
             Dear     Sir:
                               On August 22; 11940 we received         your letter     re-
             questing  ‘our opinion   relating    to the’ellglbSllty       of a voter
             at the eleotlon    on August 24th.       This di,d .nqt’ glye us adequate
             time to prepare    an opinion,‘prior      to the e~lectlon,    ‘but inas-
             much as the question    may arise’ at the general         eJectIon    in
             November, we are nevertheless        replying    to you* request.
                                      The facts     ‘set   forth   in you,r letter    ‘are:
                                ,I . . .

                             “Up t,o May lst,     1940;‘. ‘A’ 3ived..in        a county
                      adjoining    Branklin, .Co,. ,.On ‘May a, ‘1940,’ hue moved
                      to .this County:       He, had paid his ‘poll’ tax, and
                      otherwise   ‘a qualified     voter.in       the, tidjoining
                      County,   if he had remained         there.
                                  “On next Saturday,         24th;  ‘A’ ,intends,
                      to present   himself, at the voting place of his
                      precinct,  ‘and, request      the, manage,r of %he election
                      to furnish   him a ballot,        so that ,he may -vote for
                      State. and~‘blstrlct     offices,”
                                      Based     upon ,thetie   facts,   you ask the    following
             question:
                                      “Is It     the duty tinder the law of the
                      election       manager,      and may such election  judge
                      furnish       IAt with     a ballot,  with all County
                                                                               ..




Hon. Furman B. Caudle,         page   2


      candidates    and precinct   aandidates  stricken
      off,   and permit   IAt to cast his ballot     for
      State   and/or ~Distrlct   oandidates.  . . .”

                  The question   presented      by you Involves    a. con-
struction of Article    2967,.Revlsed      Civil   Statutes,    1925, which
reads as follows:
                   “Art. 2967, FGMOVALTO ANOTHER‘COm                         OR’.PRE%IWCT
                    If ‘a citizen        .after    receiving       hi&’ poll tax
     receipt    ,tir certificate         of eqemptlon;         removes to
     another    county or to another               precinct      In the same
     county,     he may vote at an election                 in the precinct
     ti,f his new,resldence           in such dther .county or pre-
     cinct    by preaentlng         his ,poll tax. receipt           ‘or certl-
     ficate    of exemption         .or his affld&vlt          or Its loss
     to the precinct          judges of eleotlon;             and ‘state In
     such aftldavlt~wherri            he paid such poll tax or re-
     ceived such ..certlficate             of ‘exemption,        an.8 by making
     oath that he 1s the Identical                   pepson described          in
     such poll tax .recelpt            ‘or certificate         of alamptlon,
     add that he then resides                in the precinct         .whe.re
     he offers      to vote and hae r&sided for the last
     six ,months in the district                or.‘county     in which he
     offers    to vote and twelve months in the State.
     But no such person .shall be’permitted                      to vote in
     a city of ten thousand              lnhavltants        or more, un-
     @ss he .has first           presented       to the tax collector
     of his residence           a tax receipt         m certificate,
     not leas than four days ‘prior to such election
     or primary       election      or’made affidavit            of its ~10s~
     and stating        in such affidavit’wheh               he paid such
     poll tax or received            ‘such certificate           of exemptions
     and the collector           shall     thereupon      add h,ls name to
     the list     of qualified         voters      of the precinct          of
     his new reslden,ce;          ,and, unless        such voter has done
     this and his name aDpears in .the certified                        list
     of voters ,bf the pri&nct                .of ‘his ‘new residence,
     he shall     not vote .”
                   The Identical      question   which you ask haa, on
several   oc~caslons,   been before     this Department.     In an, eble
opinion   written    by acting   Attorney,General      Bruce W. Bryant
On July   11, 1932, addressed       to Mr. Ellis    :Scogln, which
opinion   appears    at page 518 of Volume 336 of the Attorney
        ,
.

    ,
            Hon. Furman B. Caudle,        page   3


            ffeneral's   Letter    Opinions,     It was held ,that a voter       who moved
            from one county to another           within    less than six months of the
            election   might vote for ,811 State          offloes    and llk&wlse    all
            District   offices     whose districts       Included    both counties.      ..We
            are encloslrig,     herewith,     for your.lnformtitlon,       a bopy,of     this
            opinion.     This same'rullng        was followed     1" the subsequent
            opinions   hereinafter      referred     to.
                                Opinion by.Asslstant        Attorney   General
                                Joe J..Alsup,,addressed          td Mr.:E. C.
                               ,Clabaugh,, Jr.,     on July 1;1936,       appear-
                               ,lng on page 500, Vol.,3v,'Attorney
                               .Clenera1ls Letter      Opinions.
                                Opinion by Assistant        Attorney,Oeneral
                                J. ,H. Broadhurst     to Mr.,Wllliam      Ebblh
                                on December 13; 1937, appearing            at 'page
                                353 of Vol. 379'of      the Attorney,Qen-
                                eral's  Letter    Opinions.
                                Opinion by Assistant    Attorney   aeneral
                                R. E. Gray to Mr. W.,S. Danlels,       on
                                August 6, 1938,. appearing     at page 617
                                of Vol. 382, Attorney    General's    ~Letter
                                Opinions.
                             Article   2967, R.C.S.,    1925,        refer&d      to above,
            is based upon Article     VI, Section    2 of the        Constitution     of
            Texas, whlch~reads     In part:
                                "Every person subject      to none of.the
                   foregoing    dlsquallflcatlons,    who shall    have at-
                   tained    the age of twenty-one    ye.ars and who shall
                   be a citizen     of the United States     and who she12
                   have resided     In this State one year next preced-
                   ing an election       and the last six months within
                   the district     or county In which such person offer6
                   to voteA shall      be deemed a qualified    eleatorj
                    . . . .
                               In construing  this oonstltutlonal   provision
            the Supreme     Court of 'Texas, speaking  throu h Associate Jus-
            tlce Qalnes     In LITTLE V. STATE, 75 Tex. 61% at page 623,
            said:
                                 11
                                         When construed       as meaning
                   that   a reslieice    for six mbnths       in the district
Hon. Furman B. Candle,             page    4

       should qualify           an elector       to vote for district
       ~DiYlcers; ,ive have ho dlfflixlty'~ln"detirmin-
       ing what district            l@.nieiint;.:but       if tie should
       a&that        truth residence         gives-i.:rlght          td vote
       for county officers,             we should~be          at.'a loss -to
       know whether          It Is the congressional,                judlclal,~,
       senatorial,        or legislative          dlstrlct'in         which the
       voter was to reside             In order tb acquire              the
       qualification.            If such had been the Intention,
       the kind of district             would have been named, or
       there would have been some language                        In the
       provision       Indicating        some rule by which the
       question       could be determined.               Begides,       the
       construction          clalmed'by      appellant        would have
       rendered       the words !?r county'              superfluous,         be-
       ~cause every county In the State is, and will
       In all probability            continue      to be, a part of
       some district.            Since the district             Includes
       the county,         It was unneceesary            to have used
        the word county If It had been intended                         that a
       residence        In the dlstri,ct        ~should glve,the           qual-
        lflcatlon       to vote for county officers."
                                                                    :       .
                        It ,ls our oplnioti,         therefore,         thati the man
referred       to In your letter          should be permitted,             to vote for
all .State offices           and those District-offices,                 whose dls-
trlcts      embrace both the county of his ,pri.or and~'present
residence.
                                                       Yours   very   truly
                                                  ATTORNEY'GENERALOF TEXAS

                                                  BY      Walter R. Koch
                                                           Assistant
~gt;ob:bt
APPR&i       ,Aug.. 31,    1940
Orover    'Sellers
First    Assistant      Attorney       .Qeneral
Approved     Opinion      Coarmlttee      by BWB,
Chairman